Citation Nr: 0327595	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  94-46 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to a certificate of eligibility for VA financial 
assistance in acquiring specially adapted housing or special 
home adaptation grant.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a May 1992 rating decision of the Department of 
Veterans Affairs (VA) Jackson, Mississippi Regional Office 
(RO).  The veteran testified at a hearing before a Hearing 
Officer at the RO in October 1993.

The Board remanded the case in December 1998 for additional 
development of the record.  The veteran failed to appear for 
a videoconference hearing scheduled in November 2001.

In a December 2001 Decision, the Board granted a 60 percent 
rating for the service-connected lumbosacral strain.  In the 
Remand portion of the decision, the Board determined that the 
veteran had submitted timely notices of disagreement with the 
denial of an increased rating for the service-connected 
anxiety disorder and as to the effective date of the 
assignment of a 70 percent rating for his anxiety disorder.  
Pursuant to the Board's remand instruction, in January 2003, 
the RO to issued a statement of the case.  The veteran has 
not submitted a substantive appeal as to the issues of 
entitlement to an increased rating for the service connected 
anxiety disorder and entitlement to an earlier effective date 
for the assignment of a 70 percent rating for the service-
connected anxiety disorder; those issues are not in appellate 
status.  

By letter dated in June 2002, the RO notified the veteran 
that the claim for entitlement to service connection for a 
respiratory disability, secondary to service-incurred 
nicotine dependence, was denied.  The veteran has not 
appealed that determination.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that, as a result of his service-connected 
lumbosacral strain, the veteran has lost the use of his lower 
extremities, in that he requires regular and constant use of 
a wheelchair or a cane.

2.  The veteran is not statutorily eligible for a special 
home adaptation grant.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a certificate of 
eligibility for specially adapted housing are met.  38 
U.S.C.A. §§ 2101 5107 (West 2002); 38 C.F.R. § 3.809 (2003).

2.  Entitlement a certificate of eligibility for a special 
home adaptation grant is precluded as a matter of law.  38 
U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 3.809a (2003); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  The VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the veteran's claims.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran.  Given the favorable nature of 
the Board's decision with regard to the issue of entitlement 
to a certificate of eligibility for specially adapted 
housing, no further assistance in developing the facts 
pertinent to the issue is required or necessary.

As to the issue of entitlement to a certificate of 
eligibility for assistance in acquiring a special home 
adaptation grant, as will be discussed below, the law is 
dispositive of the claim.  The VCAA, therefore, is not 
applicable, since it would have no effect on the outcome of 
this appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002) (citing Smith v. Gober, 14 Vet. App. 227, 231 (2000) 
and Dela Cruz v. Principi,15 Vet. App. 143, 149 (2001)); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  

The Board notes that the VA has satisfied the requirements of 
the VCAA, to the extent that they apply to the case.  The RO 
has obtained treatment records and afforded the veteran VA 
examinations.  The statement of the case and supplemental 
statements of the case summarized the evidence of record, 
informed the veteran of the relevant regulations, and 
provided a legal analysis of the facts and law.  By letter 
dated in July 2002 and in the January 2003 supplemental 
statement of the case, the RO advised the veteran of the 
VCAA.  The VA has informed the veteran of its and the 
veteran's duties and responsibilities in developing his 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Such evidence as was necessary to adjudicate his 
claim is of record, and there is no useful purpose to be 
served by further notice or development.  Accordingly, it is 
not prejudicial for the Board to decide the matter without 
further development.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service connection is currently in effect for generalized 
anxiety disorder, evaluated as 70 percent disabling and for 
lumbosacral strain, evaluated as 60 percent disabling, with a 
combined rating of 100 percent

The veteran is seeking entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing and/or a special home adaptation grant.  He 
essentially contends that his service-connected back 
disability has rendered him so disabled that he is unable to 
walk without the use of a wheelchair or cane.

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 
3.809 (2003).  The phrase "preclude locomotion" is defined as 
the necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d) (2003).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 C.F.R. § 3.809a (2003).

After a full review of the record, including the testimony 
and contentions of the veteran, the Board concludes that 
entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is warranted.  The 
medical evidence shows that the veteran has received ongoing 
treatment for his service-connected lumbosacral strain which 
is manifested by complaints of chronic low back pain and 
limited ambulatory ability.  The most recent VA examination 
was conducted in August 2002, and the examiner noted that he 
had examined the veteran on several occasions in the past, 
from as early as 1992 to the present time.  The examiner 
indicated that the veteran was in a wheelchair and also had a 
cane.  The veteran's gait was described as somewhat 
precarious.  The examiner concluded that the service-
connected back disability, characterized as chronic lumbar 
syndrome with history of lumbar strain, resulted in radiating 
pain in the right leg such as to preclude locomotion without 
the aid of a cane and usually required the need for a 
wheelchair.  It was indicated that there was also weakness of 
plantar flexion of both lower extremities.  The examiner 
commented that degenerative changes of the back with probable 
spinal stenosis and lumbar radiculopathy could account for 
the weakness in both lower extremities.  The examiner 
concluded that the service-connected back condition with the 
right lower extremity pain and weakness of both lower 
extremities made it necessary for the veteran to have the 
regular and constant use of a wheelchair or at least a cane 
for very short period of weight bearing.  

Based on the above, it appears that the veteran requires the 
regular and constant use of a wheelchair, braces, crutches or 
a cane as a normal mode of locomotion.  Therefore, the Board 
finds that the veteran has permanent and total service-
connected disability due to the loss of use of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair.

The Board finds that entitlement to a special home adaptation 
grant is not warranted because neither the veteran's service-
connected back or psychiatric disability is manifested by 
loss of use of an upper extremity or by blindness in both 
eyes.  Moreover, because the Board is awarding entitlement to 
a certificate of eligibility for assistance in acquiring 
specially adapted housing, the veteran is precluded by 
regulations from receiving a special home adaptation grant.  
See 38 C.F.R. § 3.809a.  The United States Court of Appeals 
for Veterans Claims has held that "where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the BVA terminated because of the absence of legal 
merit or the lack of entitlement under the law."  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
veteran's claim of entitlement to a special home adaptation 
grant must be denied as a matter of law.


ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is granted.

Entitlement to a certificate of eligibility for assistance in 
acquiring a special home adaptation grant is denied as a 
matter of law.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



